MANDERINO, Justice,
dissenting.
The majority today holds that the expiration date for appellant’s original maximum sentence may be extended without any prior hearing. I must dissent.
The majority is correct when it states that appellant’s constitution objection consists of an assertion that the extension of the original maximum sentence was “arbitrary, capricious, unlawful and constitutionally infirm.” However the majority sweeps this argument under the rug by saying that appellant only cites Morrissey v. Brewer, 408 U.S. 471, 92 S.Ct. 2593, 33 L.Ed.2d 484 (1972) and that “case dealt with procedural requirements for the revocation of parole and is irrelevant here because this case involves the substantive question of the propriety of the extension.” (at p. 982) I disagree. In his brief, appellant states that the action of the Board of Probation and Parole was unilateral and “without benefits of safeguards and guarantees of the type dictated by the Court in Morrissey . . . .” The only way to interpret this argument is to find that appellant is raising the issue of his entitlement to a hearing as required by the procedural due process standards set forth in Morrissey.
The United States Supreme Court in Morrissey stated that minimum requirements of due process in revoking paroles included written notice of claimed violations, disclosure of the evidence, opportunity to be heard in person, the right to *141present witnesses and evidence, the right to confront and cross-examine adverse witnesses, a neutral and detached hearing body and a written statement by the factfinder. While Morriseey involved parole revocation, these same standards must apply to this appellant before his maximum sentence is extended. The process which is due appellant is the same as that which was required by Morrissey.